NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GABRIEL TERRAZAS,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-2661
                                             )
GROW FINANCIAL FEDERAL                       )
CREDIT UNION f/k/a MACDILL                   )
FEDERAL CREDIT UNION; and                    )
JORGE TERRAZAS,                              )
                                             )
             Appellees.                      )
                                             )

Opinion filed December 16, 2016.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Emmett Lamar Battles and
Bernard C. Silver, Judges.

Kennan G. Dandar of Dandar & Dandar,
P.A., Tampa, for Appellant.

Melissa A. Giasi of Kass Shuler, P.A.,
Tampa, for Appellee Grow Financial
Federal Credit Union f/k/a MacDill
Federal Credit Union.

No appearance for remaining Appellee.


PER CURIAM.

             To the extent that Mr. Terrazas appeals from the order granting the motion

to set aside the fraudulent transfer, it is dismissed as an untimely appeal. To the extent
that the appeal is from the order denying his amended motion to set aside the final

deficiency judgment pursuant to Florida Rule of Civil Procedure 1.540(b), that portion of

the appeal is affirmed without comment.

             Affirmed in part; dismissed in part.


SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.




                                           -2-